Citation Nr: 0110801	
Decision Date: 04/13/01    Archive Date: 04/23/01	

DOCKET NO.  00-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.  This is an appeal from an October 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office Chicago, Illinois, Committee on Waivers and 
Compromises which denied entitlement to waiver of recovery of 
an overpayment of improved disability pension benefits.  The 
basis for the decision was that the veteran's request for 
waiver of recovery of the indebtedness had not been timely 
filed.  An overpayment of $12,854 has been charged against 
the veteran.  


REMAND

The record reflects that in November 1995 the veteran was 
awarded improved disability pension of $991, effective August 
1, 1995.  His award was based on no countable income.  His 
wife and child were included as dependents on the award. 

In May 1996 the veteran's award was reduced to $256, 
effective February 1, 1996, due to the receipt of Social 
Security benefits.  

In September 1998 the regional office terminated the 
veteran's award of improved disability pension effective the 
date it began or August 1, 1995, due to excess income in 
1995.  This action resulted in the overpayment in question.  
However, when his prior awards are considered, it appears 
clear that the overpayment charged includes all, or 
essentially all, of the pension benefits he had been awarded 
from August 1995 to September 1998.  The current record 
contains no information with regard to his income from 
sources other than social security after 1995.  

The Board notes further that in the statement of the case 
sent to the veteran it was indicated that on December 11, 
1998, a letter had been sent to the veteran notifying him of 
the overpayment and his rights and obligations concerning the 
debt.  However, that letter is not included in the claims 
file.  An entry in a statement of the case is inadequate 
documentation, since it is secondary or derivative 
information.  Thus, the current record does not adequately 
document when the veteran was advised of the amount of the 
overpayment and of the time limit for requesting a waiver of 
recovery of the indebtedness.

In October 1999 the veteran submitted a request for waiver of 
recovery of the indebtedness.  His request was denied on the 
basis that it had not been timely filed within 180 days of 
the December 1998 notice.  However, the veteran clearly 
contended in his October 1999 statement that he did not owe 
the VA the overpayment.  He stated that he had received all 
of the additional income prior to his award of improved 
disability pension.  The veteran enclosed a June 1995 
statement by an official for the Illinois Student Assistance 
Commission reflecting that it was unable to renew the 
veteran's contract as a maintenance worker for the agency and 
that since his contract expired on June 30, 1995, his 
services would no longer be necessary.  There was included 
with the statement payment vouchers reflecting the payment of 
various sums from December 1994 to June 1995.  The veteran 
also enclosed income tax forms reflecting that he had 
received $10,582.50 from the State of Illinois and had also 
received $2,925 from the State of Illinois Department of 
Employment Security in 1995.  

The veteran's contentions in his October 1999 statement 
indicate that he is contesting creation of the indebtedness, 
in addition to requesting a waiver.  Since it was submitted 
within a year of the purported date of notice, it constitutes 
a valid notice of disagreement with regard to the creation 
issue.  Furthermore, the matter of whether the overpayment in 
question was properly created is inextricably intertwined 
with the question of whether the veteran submitted a timely 
waiver.  request and must be considered before the timeliness 
matter is considered.  

The VA has a duty to assist the veteran with regard to his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, --, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  On the basis of the present 
record, the Board believes that further action would be 
desirable and the case is REMANDED to the regional office for 
the following action:

1.  The regional office should contact 
the State of Illinois, Department of 
Employment Security and ask that that 
Department provide the month or months in 
which the veteran was paid the sum of 
$2,925.  If paid monthly, the amount paid 
to the veteran each month should be 
requested.  That information should then 
be included with the claims file.  

2.  The regional office should obtain a 
copy of the December 11, 1998, demand 
letter or the computer printout which 
shows when the letter was sent.  That 
documentation should be added to the 
claims file.  In the alternative, the 
regional office may obtain verification 
from the Debt Management Center (DMC) of 
the date on which the initial notice of 
indebtedness and the right to request 
waiver were dispatched by the DMC to the 
debtor in accordance with the provisions 
of Office of Financial Policy Bulletin 
99.GC1.04, dated May 14, 1999.  The 
verification should be in the form of a 
signed, written certification from the 
DMC management identifying the date of 
dispatch of the notice.  

3.  The veteran's entire income for the 
entire period of the overpayment should 
be set out for the record in the claims 
file, if it is not protected source 
information.  If it is such, the Income 
Verification File should be forwarded to 
the Board in a sealed envelope in 
accordance with established procedures.  
In addition, an audit of the veteran's 
account should be prepared for the claims 
file reflecting the charged income, the 
amounts due and the amounts paid during 
the entire period of the overpayment.  A 
copy of the audit should be sent to the 
veteran.  

4.  The veteran's claim should then be 
reviewed by the regional office.  If 
there remains a viable overpayment, and 
the determination regarding timeliness of 
the request for waiver recovery of the 
overpayment remains adverse to the 
veteran, he should be sent a supplemental 
statement of the case, which includes a 
full explanation of how the overpayment 
was created.  He should then be afforded 
the appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






